Title: From John Adams to Jonathan Williams, 14 May 1780
From: Adams, John
To: Williams, Jonathan


     
      Dear sir
      Paris May. 14 1780
     
     I have received yours of the 9th. I received a Letter signed Jna Williams, as I thought, but it seems it was Jno. Williams. I did not discover my Error, untill after my Answer was gone, when inquiring of Dr. Franklin, I found I must have been mistaken.
     
     I have lost, I know not how much, but believe a great deal, in several large Packetts, one from Congress another from the Council of Mass. Bay, a third from my family besides many Single Letters from my friends, all of which Mr. Austin was obliged to cast into the Sea after he was taken. So that I have only received a few Scattering Letters by the Way of Spain and Holland, which contain no other News than you have heard before.
     They have received at Versailles, from the West Indies directly from M. De la Motte Piquet, and by the Way of the London Papers, very important news from the W. Indies, which you will have immediately in the Papers. Guichen is arrived. An Expedition that was filling out is disconnected. Piquet had defeated Parker, so far as to secure his Convoy. On the 29 of March Clinton had made no Impression on Charlestown. There is no certain Account yet of Walsinghams sailing. The Ct. of St. James’s have suppressed Arbuthnots Letter entirely, which gives room to suppose that the fleet suffered more than they are willing should be known.
     I thank you sir, for your Assurances, that you will communicate to me, the News. Every Circumstance from our Country is interesting. I pray you to make my Compliments to Mrs. Williams, and am with, much Esteem, your humble and obt. sert.
    